Name: 88/550/EEC: Commission Decision of 19 October 1988 on improving the efficiency of the agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  farming systems;  agricultural structures and production
 Date Published: 1988-11-08

 Avis juridique important|31988D055088/550/EEC: Commission Decision of 19 October 1988 on improving the efficiency of the agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 303 , 08/11/1988 P. 0031 - 0031*****COMMISSION DECISION OF 19 OCTOBER 1988 ON IMPROVING THE EFFICIENCY OF THE AGRICULTURAL STRUCTURES IN IRELAND PURSUANT TO COUNCIL REGULATION ( EEC ) NO 797/85 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 88/550/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 797/85 OF 12 MARCH 1985 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1137/88 ( 2 ), AND IN PARTICULAR ARTICLE 25 ( 3 ) THEREOF, WHEREAS, ON 8 JULY 1988 THE GOVERNMENT OF IRELAND FORWARDED, PURSUANT TO ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 797/85, THE ADMINISTRATIVE PROVISIONS RELATING TO : _ AMENDMENTS TO THE FARM IMPROVEMENT PROGRAMME ( FIP ) WHICH IMPLEMENTS TITLE 2 OF COUNCIL REGULATION ( EEC ) NO 797/85, _ REVISED SCHEME OF INSTALLATION AID FOR YOUNG FARMERS WHICH IMPLEMENTS ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 797/85; WHEREAS, PURSUANT TO ARTICLE 25 ( 3 ) OF REGULATION ( EEC ) NO 797/85, THE COMMISSION MUST DECIDE WHETHER, HAVING REGARD TO THE COMPLIANCE OF THE ABOVEMENTIONED PROVISIONS WITH THE AFOREMENTIONED REGULATION, AND TAKING INTO ACCOUNT THE OBJECTIVES OF THE LATTER AND TO THE NEED FOR A PROPER CONNECTION BETWEEN THE VARIOUS MEASURES, THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY ARE SATISFIED; WHEREAS THE ABOVEMENTIONED PROVISIONS SATISFY THE CONDITIONS AND ARE COMPATIBLE WITH THE OBJECTIVES OF REGULATION ( EEC ) NO 797/85; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROVISIONS FORWARDED BY THE IRISH GOVERNMENT : _ "AMENDMENTS TO THE FARM IMPROVEMENT PROGRAMME ( FIP ) WHICH IMPLEMENTS TITLE 2 OF COUNCIL REGULATION ( EEC ) NO 797/85', _ "REVISED SCHEME OF INSTALLATION AID FOR YOUNG FARMERS WHICH IMPLEMENTS ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 797/85', MEET THE CONDITIONS FOR A FINANCIAL CONTRIBUTION FROM THE COMMUNITY TO THE COMMON MEASURE PROVIDED FOR IN ARTICLE 1 OF REGULATION ( EEC ) NO 797/85 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS, 19 OCTOBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 93, 30 . 3 . 1985, P . 1 . ( 2 ) OJ NO L 108, 29 . 4 . 1988, P . 1 .